Citation Nr: 0716104	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  04-39 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Whether new and material has been received in order to 
reopen a claim of entitlement to service connection for 
residuals of a lower back injury.

3.  Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD).

4.  Entitlement to a rating in excess of 10 percent for 
residuals of a fracture of the left wrist with arthritis.

5.  Entitlement to an effective date prior to May 5, 2003, 
for the grant of a 70 percent disability rating for PTSD.

6.  Entitlement to an effective date prior to May 5, 2003, 
for the grant of a 10 percent disability rating for residuals 
of a fracture of the left wrist with arthritis.

7.  Entitlement to an effective date prior to May 5, 2003, 
for the grant of a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disabilities (TDIU rating).

8.  Entitlement to an effective date prior to May 5, 2003, 
for the grant of Dependents' Educational Assistance (DEA) 
benefits under Chapter 35, Title 38, United States Code.


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1971.  He is the recipient of the Purple Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in April 2004 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  

During the pendency of this appeal, the veteran's appointed 
attorney, Richard A. LaPointe, advised VA that he was 
retiring from the practice of law.  As such, VA can no longer 
recognize Mr. LaPointe as the veteran's representative.  
Therefore, in January 2007, VA sent a letter to the veteran 
advising him of this fact.  He was also notified that, if VA 
did not receive a response within 30 days, it would be 
assumed that he wished to represent himself and VA would 
resume a review of his appeal.  To date, no response from the 
veteran has been received.  Therefore, the Board will proceed 
with appellate review of his claims.

The issue of whether new and material has been received in 
order to reopen a claim of entitlement to service connection 
for residuals of a lower back injury is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claims.

2.  A right shoulder disorder was not present in service, is 
not shown to be causally or etiologically related to any 
disease, injury, or incident in service, and arthritis was 
not manifested within one year of service discharge.

3.  PTSD is manifested by subjective complaints of 
depression, sleep problems, anxiety, nightmares and 
flashbacks twice weekly, avoidance of crowds, mood swings, 
hypervigilance, difficulty with concentration and recent 
memory, avoidant behaviors, and intrusive thoughts, and 
objective evidence of coherent speech with a slow rhythm and 
pace, audio and visual hallucinations, pleasant, dysphoric, 
and blunted affect, even or depressed mood, homicidal 
thoughts, and okay insight and judgment.  

4.  PTSD is not productive of total occupational and social 
impairment and there is no evidence of suicidal ideation, 
gross impairment in thought processes or communication, 
persistent delusions, grossly inappropriate behavior, 
intermittent inability to perform activities of daily living, 
disorientation to time or place, or memory loss for names of 
close relatives, own occupation, or own name.  

5.  Residuals of a fracture of the left wrist with arthritis 
include X-ray evidence of arthritis, subjective complaints of 
pain, weakness, stiffness, fatigability, soreness, 
tenderness, and increased discomfort on repetitive use, and 
objective evidence of dorsiflexion to 60 degrees, palmar 
flexion to 60 degrees, and deviation to 45 degrees, without 
evidence of ankylosis.  

6.  The veteran's claims of entitlement to increased ratings 
for PTSD and a left wrist disability and entitlement to a 
TDIU rating and DEA benefits were first received on May 5, 
2003.  

7.  It is not factually ascertainable that the veteran's 
service-connected PTSD increased in severity during the year 
prior to May 5, 2003.

8.  It is not factually ascertainable that the veteran's 
service-connected residuals of a fracture of the left wrist 
with arthritis increased in severity during the year prior to 
May 5, 2003.

9.  It is not factually ascertainable that the veteran was 
unable to secure or follow a substantially gainful occupation 
as a result of an increase in symptoms relating to service-
connected disabilities during the year prior to May 5, 2003.

10.  The record does not include any evidence demonstrating 
entitlement to DEA benefits prior to May 5, 2003.


CONCLUSIONS OF LAW

1.  A right shoulder disorder was not incurred in or 
aggravated by the veteran's active duty military service, nor 
may such be presumed to have incurred in or been aggravated 
by his military service.  38 U.S.C.A. §§ 1101, 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  The criteria for a rating in excess of 70 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2006). 

3.  The criteria for a rating in excess of 10 percent for 
residuals of a fracture of the left wrist with arthritis have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5215-5003 (2006). 

4.  The criteria for the grant of a 70 percent disability 
rating for PTSD were not met prior to May 5, 2003.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2006).

5.  The criteria for the grant of a 10 percent disability 
rating for residuals of a fracture of the left wrist with 
arthritis were not met prior to May 5, 2003.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2006).

6.  The criteria for a TDIU rating were not met prior to May 
5, 2003.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2006).

7.  The criteria for DEA benefits were not met prior to May 
5, 2003.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has certain procedural responsibilities in the claim 
development process.  The Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005)), eliminated the 
concept of a well-grounded claim and redefined VA's 
obligations with respect to its duties to notify and assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006)).

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claim for VA benefits.  Pertinent to the veteran's 
service connection claim, he was provided with a VCAA 
notification letter in November 2003, prior to the initial 
unfavorable AOJ decision issued in April 2004.  Regarding his 
increased rating claims, the veteran was issued a VCAA 
notification letter in August 2003, before the initial AOJ 
decision was issued in April 2004.  

Pertinent to the veteran's effective date claims, he appealed 
the April 2004 rating decision with respect to the propriety 
of the effective dates assigned to his 70 percent rating for 
PTSD, 10 percent rating for a left wrist disability, TDIU 
rating, and DEA benefits.  The Board notes that such 
effective date claims are generally considered to be 
"downstream" issues from the original grant of benefits.  
VA's General Counsel issued an advisory opinion holding that 
separate notice of VA's duty to assist the veteran and of his 
concomitant responsibilities in the development of his claim 
involving such downstream issues is not required when the 
veteran was provided adequate VCAA notice following receipt 
of the original claim.  See VAOPGCPREC 8-2003.  However, 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Therefore, while the veteran was advised of the evidence 
necessary to substantiate his underlying claims, he was never 
provided with a letter by VA that specifically advised him of 
the evidence necessary to establish earlier effective dates.  
However, as will be discussed below, the Board finds that VA 
has informed the veteran in various other documents of VA's 
duties to notify and assist in accordance with the VCAA and, 
moreover, he has demonstrated knowledge of the evidence 
necessary to substantiate his claims.  Therefore, there is no 
prejudice to the veteran in proceeding with a final decision 
on his effective date claims.

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) Inform a claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini, 18 Vet. App. at 120-121.

Pertinent to the veteran's service connection claim, the 
November 2003 letter informed him that evidence of a current 
disability and a nexus between that disability and service 
was necessary to establish service connection.  Regarding the 
veteran's increased rating claims, the August 2003 letter 
advised him that the evidence must show that his service-
connected disabilities had gotten worse in order to establish 
entitlement to an increased rating.  

With regard to his effective date claims, the Board notes 
that the veteran was not provided with a specific letter 
addressing the evidence necessary to substantiate such 
claims.  Even so, the Board finds that the veteran has not 
been prejudiced by such omission as additional documentation 
contained in the claims file, as well as his attorney's 
statements, reflect that he had full knowledge of the 
evidence necessary to show entitlement to earlier effective 
dates.  Specifically, the April 2004 rating decision informed 
the veteran that the effective date of May 5, 2003, for his 
70 percent rating for PTSD, 10 percent for a left wrist 
disability, TDIU rating, and DEA benefits was based on the 
date his claim was received by VA.  Additionally, the October 
2004 statement of the case advised the veteran that the 
evidence failed to show that his disability assessment 
warranted earlier effective dates.  Moreover, the statement 
of the case included the regulation 38 C.F.R. § 3.400, which 
governs effective dates.  Finally, the veteran's attorney has 
consistently made arguments relevant to the criteria 
necessary to establish such benefits.  In this regard, the 
Board notes that, in the veteran's notice of disagreement and 
substantive appeal, the veteran's attorney cited 38 C.F.R. 
§ 3.400(o)(2) and stated that, under such regulation, an 
effective date up to year prior to the date of a claim for 
increase can be assigned.  As such, the Board finds that the 
veteran had full knowledge of the evidence necessary to 
substantiate his claims for earlier effective dates despite 
the fact that he was never provided with a specific letter 
addressing such criteria.

Therefore, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies with respect to 
the evidence necessary to establish entitlement to an earlier 
effective date have resulted in prejudice.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006) (holding that due process 
concerns with respect to VCAA notice must be pled with 
specificity).

Pertinent only to the veteran's claim of entitlement to 
service connection for a right shoulder disability, the Board 
notes that he was not provided with the information regarding 
the fourth and fifth elements of Dingess/Hartman, supra, 
notification, namely the evidence necessary to establish a 
disability rating and an effective date.  Even so, the Board 
finds that there is no prejudice to the veteran in this 
regard because, as the Board concludes herein that the 
preponderance of the evidence is against the veteran's 
service connection claim, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

Moreover, the August 2003 and November 2003 letters sent to 
the veteran advised him of the evidence that VA would attempt 
to obtain and what evidence he was responsible for 
identifying or submitting to VA.  Although the veteran may 
not have been specifically informed of the "fourth 
element," i.e., to provide any evidence in his possession 
that pertains to the claims, the Board finds that he was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  The August 2003 and 
November 2003 letters advised him to notify VA of any 
additional information or evidence that he believed would 
support his claims, and if he had additional records he could 
send them to VA, thus effectively notifying him to send any 
additional relevant information.  For these reasons, to 
decide the appeal would not be prejudicial error to the 
veteran.  

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied in this case, there is no prejudicial 
error to the veteran in deciding these claims. 

With respect to the duty to assist, the veteran's service 
medical records, VA treatment records, private treatment 
records, Social Security Administration (SSA) records, and 
December 2003 and April 2004 VA examination reports were 
reviewed by both the AOJ and the Board in connection with 
adjudication of his claims.  The veteran has not identified 
any additional relevant, outstanding records that need to be 
obtained for an equitable disposition of his claims.  In this 
regard, pertinent to his increased rating and effective date 
claims, the Board notes that the veteran's attorney has 
requested that VA obtain all of the veteran's medical records 
from all VA facilities where he was treated for his service-
connected disabilities from July 21, 1992, to the present 
time.  The Board finds that a remand is not necessary as VA 
has already obtained all of the medical records specifically 
identified by the veteran, to include those from VA 
facilities.  Neither the veteran nor his attorney identified 
specific, relevant VA records that are not of record.  

Moreover, the veteran was provided with VA examinations in 
December 2003 and April 2004 in order to adjudicate his 
increased rating and TDIU claims.  The Board notes that the 
veteran's attorney has requested that VA obtain a 
retrospective medical examination or opinion regarding 
whether an increase in the veteran's disability picture was 
factually ascertainable in the one year prior to his May 5, 
2003, claim.  The Board finds that such is not necessary as 
there is no reasonable possibility that a current examination 
would disclose clinical findings as they existed from May 
2002 to May 2003.  Rather, such an examination could only 
yield a history of clinical signs and symptoms and, 
therefore, would simply be speculative and of little 
probative value.  Moreover, no explanation is offered as to 
why such a history of clinical findings would be of greater 
probative value than the actual clinical findings at the time 
in question as shown by the objective evidence of record.  
Contemporaneous medical findings are generally far more 
probative than those obtained long after the fact.  Cf. 
Struck v. Brown, 9 Vet. App. 145, 155-56 (1996).  

Moreover, pertinent to both of the veteran's attorney's 
requests, the Board notes that the Court has stated that VA's 
"duty to assist is not a license for a 'fishing expedition' 
to determine if there might be some unspecified information 
which could possibly support the claim."  Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) [emphasis as in 
original].  As such, the Board finds that all pertinent 
information and evidence is already contained in the claims 
file and there is no outstanding information or evidence that 
would help substantiate the veteran's claims.  

Pertinent to the veteran's claim of entitlement to service 
connection for a right shoulder disorder, the Board notes 
that the veteran has not been provided with a VA examination 
in order to determine whether such disorder is related to his 
military service.  However, the Board finds that an 
examination is not necessary to decide the veteran's claim.  
Without any evidence of in-service complaints, treatment, or 
diagnoses pertinent to the right shoulder, any current 
medical opinion linking such disorder to the veteran's 
military service would necessarily be based upon the 
unsubstantiated history provided by the veteran decades 
following his discharge from service.  As such, there is no 
competent basis upon which to conclude that the veteran's 
current right shoulder disorder is related to service.  Based 
on these facts, the Board concludes that the medical evidence 
of record is sufficient to adjudicate the veteran's service 
connection claim without further examination.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage in this case.  Therefore, he will not be prejudiced as 
a result of the Board proceeding to the merits of the claims.


II.  Service Connection Claim

The veteran contends that he injured his right shoulder when 
he carried heavy bridge materials as part of his duties while 
serving in Vietnam.  He alleges that, as a result of such in-
service duties, he has a current right shoulder disorder.  
Therefore, the veteran claims that service connection is 
warranted for such disability.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown 
by affirmative evidence showing inception or aggravation 
during service or through statutory presumptions.  Id.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including arthritis, to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  The Board notes that the veteran's service records 
indicate that he was awarded the Purple Heart.  Such a 
decoration is a designation of combat.  Therefore, the 
veteran is entitled to the application of 38 U.S.C.A. 
§ 1154(b).  However, he has not claimed that his right 
shoulder disorder was not documented in his service medical 
records due to circumstances, conditions, or hardships 
coincident with his combat service.  Moreover, there is no 
indication that that his service medical records are 
incomplete as a result of his combat duty.  As such, further 
consideration of the veteran's claim under 38 U.S.C.A. 
§ 1154(b) is not necessary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The veteran's service medical records are negative for 
complaints, treatment, or diagnoses pertinent to his right 
shoulder.  His June 1971 separation examination revealed 
that, upon clinical evaluation, his upper extremities were 
normal. 

Post-service medical records reflect a diagnosis of right 
shoulder arthritis and tenosynovitis.  Specifically, in 
August 1995, a record from Saint Thomas Hospital reflects 
that the veteran sustained a right shoulder injury during a 
motor vehicle accident with a forklift at work.  Such injury 
was deemed inoperable.  No diagnosis of a right shoulder 
disorder was provided.  A March 1998 record from Dr. Bartlett 
shows that the veteran had right arm and shoulder pain with 
numbness.  In May 1998, the veteran had a painful right 
shoulder with movement.  Such was noted to be tender at the 
rotator cuff and the acromioclavicular ligament was slightly 
swollen.  Shoulder tenosynovitis with associated elbow pain 
and soreness and finger numbness was diagnosed.  In July 
2003, VA treatment records reflect complaints of right 
shoulder pain, but the veteran denied injury.  X-rays 
revealed moderate degenerative arthritic changes of the right 
acromioclavicular and shoulder joints.  In August 2003, the 
veteran reported a long standing history of right shoulder 
pain, but such had increased in severity in the prior four 
months.  He was prescribed physical therapy.  In October 
2003, the veteran again complained of right shoulder pain and 
was noted to be doing physical therapy.  

The Board observes that July 2003 X-rays show moderate 
degenerative arthritic changes of the right shoulder.  
However, the record fails to show that the veteran manifested 
arthritis to a degree of 10 percent within the one year 
following his service discharge in September 1971.  As such, 
presumptive service connection is not warranted for arthritis 
of the right shoulder.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.   

Moreover, there is no competent medical evidence linking the 
veteran's current right shoulder disorder to his active duty 
military service.  Rather, the evidence of a nexus or link is 
limited to his own statements.  This is not competent 
evidence since laypersons, such as the veteran, are not 
qualified to render an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Specifically, where the determinative issue is one of medical 
causation or a diagnosis, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu, supra.  Absent competent evidence of a 
causal nexus between the veteran's right shoulder disorder 
and service, he is not entitled to service connection.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a right shoulder disorder.  As such, 
that doctrine is not applicable in the instant appeal and his 
claim must be denied.  38 U.S.C.A. § 5107. 


III.  Increased Rating Claims

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected PTSD and left wrist 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations that would warrant an exposition 
of remote clinical histories and findings pertaining to these 
disabilities beyond that which is set out herein below.  In 
an increased rating case the present disability level is the 
primary concern and past medical reports do not take 
precedence over current findings.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  

A.	PTSD

The veteran is service-connected for PTSD, evaluated as 70 
percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2006), effective May 5, 2003.  He contends that 
his PTSD has increased in severity and he can no longer work 
as a result of such disability.  Therefore, the veteran 
argues that he is entitled to an evaluation in excess of 70 
percent for such service-connected disability.

The veteran's PTSD is currently evaluated under the General 
Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2006).  Under such regulations, ratings 
are assigned according to the manifestation of particular 
symptoms.  The use of the term "such as" in 38 C.F.R. 
§ 4.130 demonstrates that the symptoms after that phrase are 
not intended to constitute an exhaustive list, but rather are 
to serve as examples of the type and degree of the symptoms, 
or their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, 
the evidence considered in determining the level of 
impairment under § 4.130 is not restricted to the symptoms 
provided in the Diagnostic Code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the American Psychiatric 
Association:  Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV).

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

The criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

For the following reasons, the Board finds that the veteran 
is not entitled to a rating in excess of 70 percent for his 
PTSD.  Specifically, the veteran's PTSD is manifested by 
subjective complaints of depression, sleep problems, anxiety, 
nightmares and flashbacks twice weekly, avoidance of crowds, 
mood swings, hypervigilance, difficulty with concentration 
and recent memory, avoidant behaviors, and intrusive 
thoughts, and objective evidence of coherent speech with a 
slow rhythm and pace, audio and visual hallucinations, 
pleasant, dysphoric, and blunted affect, even or depressed 
mood, homicidal thoughts, and okay insight and judgment.  The 
veteran's PTSD is not productive of total occupational and 
social impairment and there is no evidence of suicidal 
ideation, gross impairment in thought processes or 
communication, persistent delusions, grossly inappropriate 
behavior, intermittent inability to perform activities of 
daily living, disorientation to time or place, or memory loss 
for names of close relatives, own occupation, or own name.  

Specifically, VA treatment records dated from January 2003 
through October 2003 reflect that the veteran attended 
psychotherapy groups for his PTSD.  Such also show that 
mental status examinations consistently reveal that he was 
casually dressed and groomed.  The veteran was cooperative 
with good eye contact.  He was also alert, oriented, and had 
an even mood.  His affect was pleasant, dysphoric, and 
blunted.  He had no delusions or hallucinations.  The 
veteran's speech was logical and coherent.  His insight and 
judgment were okay.  There was no suicidal or homicidal 
ideation elicited.  In January 2003, the veteran's GAF 
(Global Assessment of Functioning) score was 45.  VA 
treatment records reflect complaints of depression, sleep 
problems, and anxiety.

At a February 2004 VA examination, the veteran complained of 
nightmares and flashbacks twice a week, avoidance of crowds, 
mood swings, difficulty with concentration, hypervigilance, 
and difficulty with recent memory.  The veteran denied 
current suicidal ideation and stated that he had not 
experienced it since 2002 when he stopped drinking.  He had 
one suicide attempt previously and described himself as being 
homicidal.  The veteran was divorced and had two children.  
He also reported that he was currently dating a woman and had 
one friend.  Regarding the veteran's employment history, he 
had approximately six jobs in the past 26 years, with the 
longest period of employment for 12 years at Rondy, Inc., as 
an industrial repairman.  Employment difficulties were 
attributed to arguments.  It was also noted that the veteran 
last worked at Sulley's Tool Rental from 1995 to 1999 and 
left because he had back problems resulting in surgery.  

Mental status examination revealed that the veteran spoke 
haltingly and appropriately, but shut down on some things.  
He was oriented times three and appeared sad.  The veteran's 
speech had a slow rhythm and pace, but he was coherent.  He 
denied any current suicidal ideation, but acknowledged some 
homicidal thoughts.  The veteran also reported audio and 
visual hallucinations.  The examining physician administered 
multiple tests that revealed avoidant behaviors, intrusive 
thoughts, depressed mood, changes in sleeping pattern, 
tiredness or fatigue, loss of interest in sex, anxiety, 
trembling and shaky hands, and fear of losing control.  

The examiner diagnosed PTSD, depressive disorder, and 
polysubstance dependence.  He also indicated that the 
veteran's back condition was worsening and he was in chronic 
pain.  The examiner stated that, given that the veteran's 
service-connected condition was an injured wrist, he was 
unable to perform his job that he trained for, namely a 
mechanic, as such requires using his hands adeptly.  The 
veteran stated that he had arthritis in both hands, was 
having difficulty recalling information with his recent 
memory, and was unable to sit, stand, or walk for prolonged 
periods of time due to his back.  The veteran had not worked 
since 1999 and had been out of the job market for some 14 
years.  The examiner stated that his skills were likely not 
current and he was unable to perform as a mechanic.  He also 
indicated that the veteran's interaction with the public 
induced nervousness for him.  The examiner concluded that the 
veteran was unemployable based on his severe level of anxiety 
and his wrist injury.  He assigned a GAF score of 58.

Pertinent to the criteria necessary to establish a 100 
percent evaluation under the General Rating Formula for 
Mental Disorders, the Board observes that the veteran has 
demonstrated homicidal thoughts as well as audio and visual 
hallucinations.  Additionally, the evidence reflects that he 
has difficulty with recent memory.  However, there is no 
evidence that the veteran has gross impairment in his thought 
processes or communication.  Specifically, the evidence shows 
that while the veteran's speech had a slow rhythm and pace, 
he was coherent.  Additionally, his insight and judgment were 
found to be okay.  Pertinent to the veteran's hallucinations, 
such were first documented in February 2004 and the evidence 
prior to such date shows no evidence of delusions or 
hallucinations.  Also, while the veteran has been suicidal in 
the past, the current evidence shows that he has not 
experienced suicidal ideation since 2002.  There is also no 
evidence that the veteran is intermittently unable to perform 
activities of daily living, to include maintenance of minimal 
personal hygiene.  In this regard, the evidence demonstrates 
that he consistently has been described as casually dressed 
and groomed.  Additionally, the veteran has always been found 
to be alert and oriented.  Moreover, while he has difficulty 
with recent memory, there is no evidence that he has memory 
loss for names of close relatives, his own occupation, or his 
own name.  As such, the Board finds that the veteran's PTSD 
symptomatology does not more nearly approximate a 100 percent 
evaluation.

Moreover, the Board notes that the veteran was assigned a GAF 
score of 45 in January 2003 and a GAF score of 58 in February 
2004.  Under the DSM-IV, a GAF score between 41 and 50 
reflects serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).   A GAF score 
between 51 and 60 reflects moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  As the veteran has been assigned GAF scores 
reflecting moderate to serious symptoms and the evidence of 
record, as detailed previously, supports such a score, the 
Board finds that the veteran is not entitled to a rating in 
excess of 70 percent for PTSD.  

The Board further emphasizes that the evidence of record does 
not support the conclusion that the veteran's PTSD is 
productive of total social or industrial impairment, 
warranting an evaluation of 100 percent.  Pertinent to the 
veteran's social impairment, the Board notes that he 
maintains a relationship with a significant other and a 
friend.  As such, his social impairment cannot be described 
as total.  Additionally, regarding occupational impairment, 
the Board finds that the veteran is not unemployable solely 
as a result of PTSD.  Rather, his back and wrist disabilities 
contribute to his unemployability.  In this regard, the Board 
observes that the February 2004 VA examiner noted the 
veteran's arthritis in his wrists as well as his chronic back 
pain.  Additionally, such examiner determined that the 
veteran was unemployable based on his severe level of anxiety 
and his wrist injury.  As such, the Board finds that the 
veteran fails to meet the criteria for a 100 percent rating 
for his PTSD under the General Rating Formula for Mental 
Disorders.

B.	Residuals of a Fracture of the Left Wrist with 
Arthritis

The veteran is service-connected for residuals of a fracture 
of the left wrist with arthritis, evaluated as 10 percent 
disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5215-5003, effective May 5, 2003.  He contends that his left 
wrist disability has increased in severity.  Therefore, the 
veteran argues that he is entitled to an evaluation in excess 
of 10 percent for such service-connected disability.

In rating musculoskeletal disabilities, the provisions of 
38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  
38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
38 C.F.R. § 4.69.  As the medical evidence reveals that the 
veteran is right-handed and his wrist disability is on the 
left side, he is entitled to ratings pertinent to the minor 
wrist.  

The Board notes that degenerative arthritis established by X-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code(s) for the 
specific joint(s) involved.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003.  In this case, the Board notes that a December 
2003 X-ray revealed minimal degenerative arthritic changes of 
the left wrist joint.  As such, the veteran's left wrist 
disability has been evaluated under Diagnostic Code 5215, 
pertinent to limitation of wrist motion.

Diagnostic Code 5215 provides for a 10 percent evaluation 
when palmar flexion of the minor wrist is limited in line 
with the forearm or when dorsiflexion of the minor wrist is 
less than 15 degrees.  

The normal range of wrist motion is from zero to 70 degrees 
of dorsiflexion, from zero to 80 degrees of palmar flexion, 
from zero to 45 degrees of ulnar deviation, and from zero to 
20 degrees of radial deviation.  38 C.F.R. § 4.71, Plate I. 

For the following reasons, the Board finds that the veteran 
is not entitled to a rating in excess of 10 percent for his 
service-connected residuals of a fracture of the left wrist 
with arthritis.  Such disability is manifested by X-ray 
evidence of arthritis, subjective complaints of pain, 
weakness, stiffness, fatigability, soreness, tenderness, and 
increased discomfort on repetitive use, and objective 
evidence of dorsiflexion to 60 degrees, palmar flexion to 60 
degrees, and deviation to 45 degrees, without evidence of 
ankylosis.  

Specifically, at a December 2003 VA examination, the veteran 
complained of pain, weakness, stiffness, fatigability, 
soreness, tenderness, and increased discomfort with 
repetitive use.  Upon physical examination, the veteran's 
left wrist showed some tenderness, soreness, and pain to 
palpation.  He was able to dorsiflex to 60 degrees, palmar 
flex to 60 degrees, and deviate to 45 degrees.  The veteran 
had a little bit of diminished grip and grasp secondary to 
pain.  There was no other swelling or deformity associated 
with it.  There was no redness, heat, guarding, or ankylosis 
noted.  The veteran had good peripheral pulses.  The examiner 
noted that the veteran's left wrist would be affected by 
repetitive use, heavy pushing, and pulling.  The veteran was 
diagnosed with residual fracture of the left wrist with 
arthritis.  

As such, the veteran has been assigned the maximum evaluation 
of 10 percent for his left wrist disability under Diagnostic 
Code 5215 in contemplation of limited wrist motion with 
additional functional impairment due to weakness, stiffness, 
fatigability, soreness, tenderness, and increased discomfort 
with repetitive use.  See DeLuca, supra.  

The Board notes that Diagnostic Code 5214 provides for 
ratings in excess of 10 percent where there is ankylosis of 
the wrist.  As there is no evidence of ankylosis of the 
veteran's left wrist, Diagnostic Code 5214 is not for 
application in the instant case.  Consideration has also been 
given to the potential application of the various provisions 
of 38 C.F.R. Parts 3 and 4 (2006), as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  However, the Board 
finds that a review of the record fails to reveal any 
additional functional impairment associated with the 
veteran's left wrist disability so to warrant consideration 
of alternate rating codes.  

C.	Other Considerations

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claims for a rating in 
excess of 70 percent for PTSD and a rating in excess of 10 
percent for residuals of a fracture of the left wrist with 
arthritis.  Therefore, the benefit of the doubt doctrine is 
not applicable in the instant appeal and his increased rating 
claims must be denied.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7. 

The Board has also contemplated whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2006).  The Board finds no evidence 
that the veteran's service-connected PTSD or left wrist 
disability presents such an unusual or exceptional disability 
picture at any time so as to require consideration of an 
extra-schedular evaluation pursuant to the provisions of 38 
C.F.R. § 3.321(b)(1).  The objective medical evidence of 
record shows that manifestations of the veteran's service-
connected disabilities do not result in a marked functional 
impairment in a way or to a degree other than that addressed 
by VA's Rating Schedule.  The schedular rating criteria are 
designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  Consequently, the Board concludes that referral of 
this case for consideration of an extra-schedular rating is 
not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

IV.  Effective Date Claims

By way of background, in a November 1992 rating decision, the 
RO granted service connection for residuals of fracture of 
the left wrist and assigned an initial noncompensable rating, 
effective April 29, 1992.  In February 2000, VA received the 
veteran's claim of entitlement to service connection for PTSD 
and, in April 2000, VA received the veteran's claim of 
entitlement to an increased evaluation for his service-
connected left wrist disability.  Thereafter, in a June 2001 
rating decision, the RO granted service connection for PTSD 
and assigned an initial 50 percent rating, effective October 
15, 1999, and denied entitlement to an increased rating for 
the veteran's left wrist disability.  

In February 2002, VA received the veteran's Application for 
Increased Compensation Based on Unemployability.  In 
connection with such claim, additional medical evidence 
pertinent to the veteran's service-connected disabilities of 
PTSD and residuals of a left wrist fracture was received.  As 
such, in a rating decision dated in August 2002 and issued in 
September 2002, the RO denied increased ratings for the 
veteran's PTSD and left wrist disability.  Additionally, the 
RO denied entitlement to a TDIU rating.  

On May 5, 2003, VA received the veteran's claims of 
entitlement to a TDIU rating and entitlement to increased 
ratings for service-connected PTSD and left wrist disability.  
In an April 2004 rating decision, the RO granted increased 
ratings, to 70 percent for PTSD and to 10 percent for 
residuals of a left wrist fracture, both effective May 5, 
2003.  The RO also granted a TDIU rating and DEA benefits, 
effective May 5, 2003.  

The veteran argues that he should be awarded an effective 
date prior to May 5, 2003, for a 70 percent evaluation for 
PTSD, a 10 percent evaluation for his left wrist disability, 
and the grant of a TDIU rating and DEA benefits. 

As an initial matter, the Board notes that the effective date 
of May 5, 2003, is based on the date the VA received the 
veteran's claims for increased ratings for PTSD and his left 
wrist disability and his claim of entitlement to a TDIU 
rating.  DEA benefits were granted by the RO as a result of 
the grant of a TDIU rating.  The Court has determined that a 
grant of a TDIU rating is an award of increased disability 
compensation for purposes of assigning an effective date.  
Wood v. Derwinski, 1 Vet. App. 367, 369 (1991).  
Additionally, the veteran's award of DEA benefits was based 
on the fact that he had a permanent and total service-
connected disability.  As such, the effective date of the 
grant of DEA benefits is predicated on the effective date of 
the award of a TDIU rating.  Therefore, all four of the 
veteran's effective date claims are governed by 38 U.S.C.A. § 
5110(b)(2) and 38 C.F.R. § 3.400(o)(2).  

Specifically, such regulation provides that the effective 
date of an award of an increased rating, generally, is the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  The effective date for an increased 
rating award may be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date.  Otherwise, the date of the receipt of claim.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  See Hazan v. 
Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. 
App. 125, 126 (1997); see also Swanson v. West, 12 Vet. App. 
442 (1999) (VA must consider all the evidence of record, 
including that which predated a decision on the same matter, 
to determine when an ascertainable increase occurred in the 
rated disability). The award of an increased rating should 
normally be effective on the date of receipt of the claim or 
on some date in the preceding year if it was ascertainable 
that the disorder had increased in severity during that time.  
See also VAOGCPREC 12-98.

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2006); Brannon v. West, 12 Vet. 
App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 
199 (1992).  Any communication indicating an intent to apply 
for a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  See 38 
C.F.R. § 3.155(a); Servello, 3 Vet. App. at 199 (holding that 
38 C.F.R. § 3.155(a) does not contain the word 
"specifically," and that making such precision a 
prerequisite to acceptance of a communication as an informal 
claim would contravene the Court's precedents and public 
policies underlying the statutory scheme).  To determine when 
a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  See Quarles v. Derwinski, 3 Vet. App. 
129, 134 (1992). 

Upon receipt of an informal claim, if a formal claim has not 
been filed, the RO will forward an application form to the 
claimant for execution.  If the RO receives a complete 
application from the claimant within one year from the date 
it was sent, the RO will consider it filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155.

The date of VA outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim when the report of 
such treatment or examination relates to a disability for 
which increased compensation is sought.  38 C.F.R. § 
3.157(b)(1). The date of receipt of evidence from a private 
physician or a lay person will be accepted when the evidence 
furnished by or in behalf of the claimant is within the 
competence of the physician or lay person and shows the 
reasonable possibility of entitlement to benefits. 38 C.F.R. 
§ 3.157(b)(2).

Pertinent to all four claims, the Board notes that the 
effective date of May 5, 2003, was based on the date VA 
received the veteran's claims.  The Board has therefore 
considered whether claims for increased ratings for PTSD and 
a left wrist disability, for a TDIU rating, and for DEA 
benefits was received prior to such date.  

In this regard, the Board observes that the August 2002 
rating decision, which was issued in September 2002, denied 
increased ratings for PTSD and residuals of a left wrist 
fracture as well as a claim of entitlement to a TDIU rating.  
Thereafter, VA received the veteran's new claims for such 
benefits on May 5, 2003.  As the receipt of such claims is 
within one year of the issuance of the September 2002 rating 
decision, the Board has considered whether the veteran's May 
2003 communication constitutes a notice of disagreement with 
the September 2002 rating decision as opposed to new claims.  

VA regulations provide that a notice of disagreement is a 
written communication from a claimant or his representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the AOJ and a desire to contest 
the result.  While special wording is not required, the 
notice of disagreement must be in terms which can be 
reasonably construed as disagreement with that determination 
and a desire for appellate review.  See 38 C.F.R. § 20.201.  
On May 5, 2003, VA received a typewritten letter from the 
veteran's attorney.  Such specifically states: 

This letter contains two claims on behalf of the 
veteran.  First, the veteran is claiming individual 
unemployability due to his service-connected conditions 
in accordance with 38 C.F.R. 4.16.

Second, the veteran is seeking an increased schedular 
rating for each of his service-connected conditions.  
The basis of this claim is that each of these conditions 
has become more severe.  

(Emphasis as in original.)  There is no mention of the 
September 2002 rating decision.  There is also no indication 
that the veteran or his attorney disagreed with the September 
2002 adjudication or that they wished to contest the result.  
Therefore, the Board finds that the May 5, 2003, 
communication from the veteran's attorney is more 
appropriately construed as new claims for increased and TDIU 
ratings as opposed to a notice of disagreement with the 
September 2002 rating decision.  

The Board also notes that no communication was received from 
the veteran or his attorney between the issuance of the 
September 2002 rating decision and the May 5, 2003, claim.  
Additionally, the Board has considered the regulation that 
provides that the date of VA outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
a claim when the report of such treatment or examination 
relates to a disability for which increased compensation is 
sought.  38 C.F.R. § 3.157(b)(1).  In this regard, the Board 
notes that the veteran was afforded a VA examination on July 
9, 2002, for the purpose of evaluating his service-connected 
PTSD.  As it is a VA examination report within the meaning of 
38 C.F.R. § 3.157(b)(1), such is considered a claim; however, 
this July 9, 2002, claim was adjudicated in the September 
2002 rating decision.  Additionally, there is no evidence of 
any statements from a private physician or a lay person prior 
to the veteran's May 5, 2003, claim that meets the 
requirements under 38 C.F.R. § 3.157(b)(2), supra, so as to 
be construed as an unadjudicated claim.  Therefore, no claims 
of entitlement to an increased rating for PTSD or a left 
wrist disability or entitlement to a TDIU rating or DEA 
benefits was received by VA after prior final decisions and 
prior to May 5, 2003.  

As noted previously, the effective date of any increase could 
not precede the date of the receipt of the claim, unless it 
was factually ascertainable that an increase in disability 
had occurred during the preceding year, provided that the 
application is received within one year from such date.  That 
is, the effective date could not precede May 5, 2002.  As 
such, the remaining questions before the Board is whether it 
is factually ascertainable that the veteran's symptoms 
increased in severity during the year prior to May 5, 2003, 
to meet the schedular requirements for a 70 percent 
evaluation for PTSD, the schedular requirements for a 10 
percent evaluation for his left wrist disability, the 
criteria for entitlement to a TDIU rating, and the criteria 
for entitlement to DEA benefits between May 5, 2002, and May 
5, 2003.  Each claim will be separately examined in the 
sections below.  In making these determinations, the Board 
has considered all the evidence of record.  See Hazan; 
Swanson, supra.  

A.	PTSD

As indicated previously, the remaining inquiry is whether it 
is factually ascertainable that the veteran met the schedular 
requirements for a 70 percent evaluation for PTSD as a result 
of an increase in symptomatology within the year prior to May 
5, 2003.  Prior to such date, the veteran was in receipt of a 
50 percent rating for PTSD.  Under the General Rating Formula 
for Mental Disorders, a 50 percent rating contemplates 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

As indicated in Section III., A., supra, the criteria 
necessary to establish a 70 percent evaluation includes 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

The medical evidence dated within one year prior to the 
veteran's May 2003 claim includes VA treatment records dated 
between January 2003 and April 2003, which were discussed in 
detail in Section III., A., supra.  Specifically, such show 
that the veteran was casually dressed and groomed, 
cooperative with good eye contact, alert, oriented, and had 
an even mood.  His affect was pleasant, dysphoric, and 
blunted.  The veteran had no delusions, hallucinations, or 
suicidal or homicidal ideations.  His speech was logical and 
coherent and his insight and judgment were okay.  The veteran 
complained of depression, sleep problems, and anxiety.  
Additionally, in January 2003, his GAF score was 45, which is 
indicative of serious symptoms.  

The Board finds that the medical evidence dated within the 
year prior to May 5, 2003, fails to show an increase in 
manifestations of symptoms of service-connected PTSD 
warranting a 70 percent disability rating.  Specifically, 
there is no evidence of suicidal ideation, obsessional 
rituals which interfere with routine activities, or speech 
intermittently illogical, obscure, or irrelevant.  In regard 
to the veteran's speech, such was consistently described as 
logical and coherent.  There is also no evidence of near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively, or 
impaired impulse control.  Pertinent to spatial orientation, 
the veteran's mental status examinations show that he was 
alert and oriented.  Moreover, he was noted to be groomed and 
there was no evidence of neglect of personal appearance and 
hygiene.  Finally, while the veteran was assigned a GAF score 
of 45, which is indicative of serious impairment in social, 
occupational, or school functioning, the Board observes that, 
upon a review of the competent medical evidence of record, 
the veteran does not exhibit the symptoms associated with 
such a GAF score.  Specifically, there is no evidence of 
suicidal ideation, severe obsessional rituals, or frequent 
shoplifting.  Therefore, while the Board has considered the 
degree of functioning as evidenced by this reported GAF scale 
score, it is but one factor for consideration in assigning a 
rating, and as outlined above, the Board finds that when all 
of the evidence and findings contained therein are 
considered, the medical evidence of record dated within the 
year prior to May 5, 2003, does not show manifestations of 
service-connected PTSD warranting a 70 percent disability 
rating.

Additionally, the Board finds that the remainder of the 
evidence of record dated before and after the period between 
May 5, 2002, and May 5, 2003, fails to show, prospectively or 
retrospectively, that the veteran's PTSD symptomatology 
increased to meet the schedular criteria for a rating in 
excess of 50 percent in the year prior to May 5, 2003.  
Specifically, the Board notes that the February 2004 VA 
examination shows that the veteran last worked in 1999; 
however, as discussed previously, the veteran was found to be 
unemployable as a result of arthritis in both wrists and his 
back disorder in addition to his PTSD.  Additionally, at the 
time of such examination, the veteran reported that he had 
attempted suicide once, but had not experienced suicidal 
ideation since 2002.  A July 2003 VA treatment record 
reflects that the veteran's suicide attempt was in June 2000.  
Private medical records also show that the veteran was 
hospitalized in 1995 for suicidal ideation and intent.  There 
is no further information on whether the veteran was suicidal 
during the one year prior to May 5, 2003, but, even assuming 
that he did experience suicidal ideation during such time, 
the remainder of his PTSD symptoms fail to demonstrate and 
increase of such a severity so as to more nearly approximate 
a 70 percent evaluation during the year prior to May 5, 2003.  

Therefore, the Board concludes that the veteran's overall 
disability picture did not more nearly approximate the 70 
percent criteria so as to warrant an increased rating.  
38 C.F.R. § 4.7.  The Board has considered the requirement of 
38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the 
level of the veteran's disability in his favor.  However, for 
the reasons discussed above, the objective medical evidence 
does not show that it was factually ascertainable that the 
veteran's PTSD had increased in severity during the year 
prior to May 5, 2003.  See 38 C.F.R. § 3.400(o)(2).

B.	Residuals of a Fracture of the Left Wrist with 
Arthritis

As indicated previously, the remaining inquiry is whether it 
is factually ascertainable that the veteran met the schedular 
requirements for a 10 percent evaluation for his left wrist 
disability as a result of an increase in symptomatology 
within the year prior to May 5, 2003.  Prior to such date, 
the veteran's left wrist disability was evaluated as 
noncompensably disabling as there was no evidence that palmar 
flexion was limited in line with the forearm or that 
dorsiflexion was less than 15 degrees.  

There is no medical evidence of record pertinent to the 
veteran's left wrist disability dated between May 5, 2002, 
and May 5, 2003.  Additionally, the Board finds that the 
remainder of the evidence of record dated before and after 
the period between May 5, 2002, and May 5, 2003, fails to 
show, prospectively or retrospectively, that the veteran's 
left wrist symptomatology increased in severity to meet the 
schedular criteria for a compensable rating in the year prior 
to May 5, 2003.  

The Board concludes that the veteran's overall disability 
picture did not more nearly approximate the 10 percent 
criteria so as to warrant an increased rating.  38 C.F.R. 
§ 4.7.  The Board has considered the requirement of 38 C.F.R. 
§ 4.3 to resolve any reasonable doubt regarding the level of 
the veteran's disability in his favor.  However, for the 
reasons discussed above, the objective medical evidence does 
not show that it was factually ascertainable that the 
veteran's left wrist disability had increased in severity 
during the year prior to May 5, 2003.  See 38 C.F.R. § 
3.400(o)(2).

C.	TDIU Rating

A total disability evaluation may be assigned where the 
schedular evaluation is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2006).

If a claimant does not meet the aforementioned criteria, a 
total disability evaluation may still be assigned, but on a 
different basis.  It is the established policy of VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  Therefore, at 
the RO level, rating boards are to submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration, all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in 38 C.F.R. § 
4.16(a).  38 C.F.R. § 4.16(b) (2006).

The Board notes that the veteran did not meet the schedular 
criteria for consideration of individual unemployability 
under 38 C.F.R. § 4.16 until May 5, 2003.  Specifically, 
prior to such date, he had only two service-connected 
disabilities, namely PTSD and residuals of a left wrist 
fracture.  His PTSD was evaluated as 50 percent disabling and 
his left wrist disability was evaluated as noncompensably 
disabling.  Such resulted in a combined disability rating of 
50 percent.  As discussed in the preceding sections, the 
evidence does not support effective dates prior to May 5, 
2003, for increased ratings for either disability.  
Therefore, the veteran did not meet the schedular criteria 
for a TDIU rating prior to May 5, 2003.

Therefore, the remaining question is whether it is factually 
ascertainable that the veteran was unable to secure or follow 
a substantially gainful occupation as a result of an increase 
in symptoms related to service-connected disabilities between 
May 5, 2002, and May 5, 2003.  The Board has already set 
forth the medical evidence relating to the veteran's service-
connected PTSD and left wrist disabilities in preceding 
sections.  Also, the Board notes that there is no evidence of 
record addressing the veteran's employability dated between 
May 5, 2002, and May 5, 2003.   

The Board has considered the remainder of the evidence of 
record dated before and after the period between May 5, 2002, 
and May 5, 2003.  However, such fails to show, prospectively 
or retrospectively, that the veteran met the criteria for a 
TDIU rating in the year prior to May 5, 2003, based on an 
increase in service connected disability symptoms during this 
period.  In this regard, the Board notes that a prior 
employer submitted a statement in February 2002 indicating 
that the veteran had worked as a general laborer from 
December 1985 to January 1997, but was terminated for 
drinking on the job.  She specifically stated that the 
veteran had a drinking problem causing him to miss work.  
Additionally, at the veteran's February 2004 VA examination, 
it was noted that the veteran had not worked since 1999 and 
had been out of the job market for some 14 years.  The 
examiner stated that his skills were likely not current and 
he was unable to perform as a mechanic.  He also indicated 
that the veteran's interaction with the public induced 
nervousness for him.  The examiner concluded that the veteran 
was unemployable based on his severe level of anxiety and his 
wrist injury.  While the veteran was found to be unemployable 
as a result of his service-connected disabilities in February 
2004, there is no indication that he was unable to secure and 
follow a substantially gainful occupation due to increased 
severity of his PTSD and left wrist disability within the 
year prior to May 5, 2003.  

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
veteran's disability in his favor.  However, for the reasons 
discussed above, the objective medical evidence does not show 
that it was factually ascertainable that the veteran was 
unable to secure or follow a substantially gainful occupation 
as a result of increased symptoms of service-connected 
disabilities during the year prior to May 5, 2003.  See 38 
C.F.R. § 3.400(o)(2).

D.	DEA Benefits

Chapter 35 DEA is a program of education or special 
restorative training that may be authorized for an eligible 
person if the applicable criteria are met.  See 38 U.S.C.A. 
§§ 3500, 3501; 38 C.F.R. §§ 21.3020, 21.3021.

For the purposes of administering educational assistance 
benefits under Chapter 35, Title 38, United States Code, the 
child or spouse of a veteran will have basic eligibility if 
the following conditions are met: (1) The veteran was 
discharged from service under conditions other than 
dishonorable; and (2) the veteran has a permanent and total 
service-connected disability.  38 U.S.C.A. §§ 3501, 3510; 38 
C.F.R. §§ 3.807(a), 21.3020, 21.3021.

In the instant case, the veteran was granted DEA benefits 
based on his TDIU rating.  As discussed in the preceding 
section, he is not entitled to an effective date prior to May 
5, 2003, for the grant of a TDIU rating and, therefore, he is 
not entitled to an effective date prior to May 5, 2003, for 
the grant of DEA benefits.  Specifically, prior to such date, 
the veteran did not have permanent and total service-
connected disabilities.  Therefore, the veteran's claim for 
an earlier effective date for the grant of DEA benefits under 
Chapter 35, Title 38, United States Code, must be denied.


ORDER

Service connection for a right shoulder disorder is denied.

A rating in excess of 70 percent for PTSD is denied.

A rating in excess of 10 percent for residuals of a fracture 
of the left wrist with arthritis is denied.

An effective date prior to May 5, 2003, for the grant of a 70 
percent disability rating for PTSD is denied. 

An effective date prior to May 5, 2003, for the grant of a 10 
percent disability rating for residuals of a fracture of the 
left wrist with arthritis is denied.

An effective date prior to May 5, 2003, for the grant of a 
TDIU rating is denied.

An effective date prior to May 5, 2003, for the grant DEA 
benefits under Chapter 35, Title 38, United States Code, is 
denied.


REMAND

The veteran's application to reopen his claim of entitlement 
to service connection for residuals of a lower back injury 
must be remanded in order to provide him with proper notice 
under the VCAA.  

Specifically, in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
the Court held that the VCAA requires VA to look at the bases 
for the denial in the prior decision and to respond with 
notice that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  In this case, in a September 2002 rating 
decision, the RO determined that new and material evidence 
had not been received to reopen the veteran's claim of 
entitlement to service connection for a back disability.  
Such rating decision found that the evidence submitted in 
connection with the current claim did not constitute new and 
material evidence because, while new, did not bear directly 
and substantially upon the issue of origination and/or a 
relationship with military service.  The rating decision 
further indicated that, since the evidence submitted failed 
to address this specific matter, such was not material to the 
issue of in-service occurrence or manifestation within the 
one year presumptive period and, therefore, was not 
sufficient to reopen his claim.  In May 2003, the veteran 
submitted his application to reopen his claim of entitlement 
to service connection for a back disability and, in a 
November 2003 letter, he was advised of the definition of new 
and material evidence, but was not informed of the element of 
his claim that was found insufficient in the prior September 
2002 denial in accordance with Kent, supra.  Additionally, in 
accordance with Pelegrini and Dingess/Hartman, supra, the 
veteran should be requested to submit any evidence in his 
possession that pertains to his claim and should be advised 
as to the evidence necessary to establish a disability rating 
and an effective date for his back injury claim.  Therefore, 
a remand is necessary in order to afford the veteran 
appropriate notice.

Accordingly, the case is REMANDED for the following action:

1. The veteran should be sent a VCAA 
notice letter that includes an explanation 
as to the information or evidence needed 
to establish an initial rating and an 
effective date for the disability now on 
appeal and request that the veteran submit 
any evidence in his possession that 
pertains to his claim in accordance with 
Dingess/Hartman and Pelegrini, supra.  
Additionally, such letter should provide 
notice of what evidence is necessary to 
substantiate the element required to 
reopen his claim of entitlement to service 
connection for a back disability that were 
found insufficient in the previous 
September 2002 denial, as outlined by the 
Court in Kent, supra.  

2.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the action taken in the preceding 
paragraph, the veteran's new and material 
claim should be readjudicated.  The 
entirety of the evidence should be 
considered.  If the claim remains denied, 
the veteran should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


